EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Larry Baratta (Reg. # 59,553) on 8/24/2022.

The application has been amended as follows: 

1.	(Currently Amended)	A non-transitory computer-readable medium configured to store logic having instructions that, when executed, enable a processing device to:
detect traffic congestion metrics associated with an egress port of a destination node grouped in a set of related nodes in a network, each of the related nodes including a dedicated buffer queue, a User-Network Interface (UNI) queue associated with one or more user-facing egress ports, and a Network-Network Interface (NNI) queue associated with the egress port, and wherein the dedicated buffer queue is located between the UNI queue and the NNI queue; [[and]]
based on the detected traffic congestion metrics, distribute data packets, which are intended for transmission to the egress port of the destination node, intermediately to the dedicated buffer queue of one or more of the related nodes; and
control a buffering for distributing the data packets to the dedicated buffer queue of the one or more related nodes and to control a release rate for releasing the data packets to the egress port of the destination node.

2.	(Previously Presented)	The non-transitory computer-readable medium of claim 1, wherein the instructions further enable the processing device to distribute the data packets to the dedicated buffer queue of each related node in the set according to a predefined distribution strategy.

3.	(Original)	The non-transitory computer-readable medium of claim 2, wherein the predefined distribution strategy includes a round-robin sequence. 

4.	(Original)	The non-transitory computer-readable medium of claim 2, wherein the set of related nodes are arranged in a full-mesh configuration such that distribution to each related node includes one hop.

5.	(Previously Presented)	The non-transitory computer-readable medium of claim 1, wherein the dedicated buffer queue of each related node is a Virtual Output Queue (VOQ) operating as a First-In First-Out (FIFO) buffer.

6.	(Canceled)

7.	(Original)	The non-transitory computer-readable medium of claim 1, wherein the traffic congestion metrics are related to an occupancy parameter, and wherein the occupancy parameter is based on an amount of data packets occupying an egress queue associated with the egress port of the destination node.

8.	(Original)	The non-transitory computer-readable medium of claim 7, wherein the instructions further enable the processing device to detect the traffic congestion metrics by comparing the occupancy parameter with one or more predetermined thresholds.

9.	(Previously Presented)	The non-transitory computer-readable medium of claim 8, wherein, when the occupancy parameter is at an acceptable level when compared with the one or more predetermined thresholds, the instructions further enable the processing device to control the distribution of data packets to the egress queue of the destination node while bypassing the dedicated buffer queue of the other related nodes in the set. 

10.	(Canceled)

11.	(Currently Amended)	The non-transitory computer-readable medium of claim 1, wherein the release rate is a factor of an occupancy parameter of a queue associated with the egress port of the destination node.

12.	(Currently Amended)	A control system comprising:
a network interface configured to communicate with a plurality of related nodes grouped in a set of nodes in a network, each related node including a dedicated buffer queue, a User-Network Interface (UNI) queue associated with one or more user-facing egress ports, and a Network-Network Interface (NNI) queue associated with the egress port, and wherein the dedicated buffer queue is located between the UNI queue and the NNI queue;
a processing device in communication with the network interface; and
a memory device configured to store logic having instructions that, when executed, enable the processing device to
detect traffic congestion metrics associated with an egress port of a destination node of the plurality of nodes, [[and]]
based on the detected traffic congestion metrics, distribute data packets, which are intended for transmission to the egress port of the destination node, intermediately to the dedicated buffer queue of one or more of the related nodes, and
control a buffering for distributing the data packets to the dedicated buffer queue of the one or more related nodes and to control a release rate for releasing the data packets to the egress port of the destination node.

13.	(Previously Presented)	The control system of claim 12, wherein the instructions further enable the processing device to distribute the data packets to the dedicated buffer queue of each related node in the set according to a predefined distribution strategy.

14.	(Original)	The control system of claim 13, wherein the predefined distribution strategy includes a round-robin sequence. 

15.	(Original)	The control system of claim 13, wherein the set of related nodes are arranged in a full-mesh configuration such that distribution to each related node includes one hop.

16.	(Previously Presented)	The control system of claim 12, wherein the dedicated buffer queue of each related node is a Virtual Output Queue (VOQ) operating as a First-In First-Out (FIFO) buffer.

17.	(Canceled)

18.	(Currently Amended)	A method comprising the steps of:
detecting traffic congestion metrics associated with an egress port of a destination node grouped in a set of related nodes in a network, each of the related nodes including a dedicated buffer queue, a User-Network Interface (UNI) queue associated with one or more user-facing egress ports, and a Network-Network Interface (NNI) queue associated with the egress port, and wherein the dedicated buffer queue is located between the UNI queue and the NNI queue; [[and]]
based on the detected traffic congestion metrics, distributing data packets, which are intended for transmission to the egress port of the destination node, intermediately to the dedicated buffer queue of one or more of the related nodes;
controlling a buffering for distributing the data packets to the dedicated buffer queue of the one or more related nodes; and
controlling a release rate for releasing the data packets to the egress port or dedicated buffer queue of the destination node.

19.	(Previously Presented)	The method of claim 18, wherein the traffic congestion metrics are related to an occupancy parameter based on an amount of data packets occupying an egress queue associated with the egress port of the destination node, wherein the step of detecting the traffic congestion metrics includes the step of comparing the occupancy parameter with one or more predetermined thresholds, and wherein, when the occupancy parameter is at an acceptable level when compared with the one or more predetermined thresholds, the method further comprises the step of controlling the distribution of data packets to the egress queue of the destination node while bypassing the dedicated buffer queue of the other related nodes in the set. 
20.	(Currently Amended) The method of claim 18, 


Allowable Subject Matter
Claims 1-5, 7-9, 11, 12-16, 18-20 respectively are allowed and renumbered as claims 1-5, 6-8, 9, 10-14, 15-17 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “detect traffic congestion metrics associated with an egress port of a destination node grouped in a set of related nodes in a network, each of the related nodes including a dedicated buffer queue, a User-Network Interface (UNI) queue associated with one or more user-facing egress ports, and a Network-Network Interface (NNI) queue associated with the egress port, and wherein the dedicated buffer queue is located between the UNI queue and the NNI queue; based on the detected traffic congestion metrics, distribute data packets, which are intended for transmission to the egress port of the destination node, intermediately to the dedicated buffer queue of one or more of the related nodes; and control a buffering for distributing the data packets to the dedicated buffer queue of the one or more related nodes and to control a release rate for releasing the data packets to the egress port of the destination node.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453